DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/273,151 filed on May 17, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 2, 5 to 11, and 13 to 15 are allowed.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative, Michael J. Shea, Reg. No. 34,725, on June 2, 2022.
Please amend the claims, which were filed on May 17, 2022 with new versions as follows:
Claim 1 (Currently Amended): A method of detecting duplicate content in an electronic device, the method comprising: 
detecting content from at least one content source; 
decoding the content to generate a plurality of byte streams and extract feature information from the content; 
generating a densest group array corresponding to each byte stream of the plurality of byte streams by reducing a size of 
generating a unique signature for the content based on the densest group array corresponding to each stream 
detecting duplicate audio content based on a matching unique signature by comparing the unique signature with unique signatures corresponding to other contents stored in the electronic device, 
wherein the generating of the densest group array corresponding to 
determining a size of sliding window covering a number of bits consecutively in 
detecting a sliding window with maximum number of bits having a value of 1 consecutively for 
aggregating the sliding window with the maximum number of bits having a value of 1 consecutively for 
generating the densest group array corresponding to 
Claim 2 (Currently Amended): The method of claim 1, further comprising: 
deleting the duplicate audio content from the electronic device.
Claims 3 and 4 (Canceled).
Claim 5 (Currently Amended): The method of claim 1, further comprising: 
generating a data file by combining the densest group array corresponding to 
Claim 6 (Original): The method of claim 1, wherein the generating of the unique signature for the content comprises: 
obtaining the unique signature by calculating a predetermined signature function with values of the densest group array.  
Claim 7 (Previously Presented): The method of claim 1, wherein the feature information comprises at least one of a data size of the content, a sample rate of the content, a channel count of the content, content format, duration for reproducing the content, a bit rate of the content or a bit depth of the content.  
Claim 8 (Currently Amended): The method of claim 1, wherein the detecting of the content from the at least one content source comprises: 
detecting 
wherein the at least one content source is at least one node connected to the network outside the electronic device.  
Claim 9 (Currently Amended): The method of claim 1, further comprising: 
shifting a sliding window from a most significant bit to a least significant bit of the maximum number of bits having a value of 1 consecutively for 
Claim 10 (Currently Amended): The method of claim 1, further comprising: performing a down-sampling or an up-sampling of the other contents stored in the electronic device to match a sampling rate between the stored in the electronic device before comparing the unique signature with unique signatures corresponding to the other contents stored in the electronic device.
Claim 11 (Currently Amended): An apparatus for detecting duplicate content, the apparatus comprising: 
a memory; and 
a processor configured to: 
detect
decode the content to generate a plurality of byte streams and extract feature information from the content; 
generate a densest group array corresponding to each byte stream of the plurality of byte streams by reducing a size of 
determine a size of sliding window covering a number of bits consecutively in 
detect a sliding window with maximum number of bits having a value of 1 consecutively for 
aggregate the sliding window with the maximum number of bits having a value of 1 consecutively for 
generate the densest group array corresponding to 
generate a unique signature for the content based on the densest group array corresponding to 
detect duplicate audio content based on a matching unique signature by comparing the unique signature with unique signatures corresponding to other contents stored in the memory.  
Claim 12 (Canceled).  
Claim 13 (Original): The apparatus of claim 11, wherein the generating of the unique signature for the content comprises: obtaining the unique signature by calculating a predetermined signature function with values of the densest group array.  
Claim 14 (Currently Amended): The apparatus of claim 11, wherein the processor is configured to shift a sliding window from a most significant bit to a least significant bit of with the maximum number of bits having a value of 1 consecutively for 
Claim 15 (Currently Amended): A non-transitory computer readable medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control for: 
detecting content from at least one content source; 
decoding the content to generate a plurality of byte streams and extract feature information from the content; 
generating a densest group array corresponding to each byte stream of the plurality of byte streams by reducing a size of 
generating a unique signature for the content based on the densest group array corresponding to 
detecting duplicate audio content based on a matching unique signature by comparing the unique signature with unique signatures corresponding to other contents stored in an electronic device, 
wherein the generating of the densest group array corresponding to stream 
determining a size of sliding window covering a number of bits consecutively in 
detecting a sliding window with maximum number of bits having a value of 1 consecutively for 
aggregating the sliding window with the maximum number of bits having a value of 1 consecutively for 
generating the densest group array corresponding to 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 11, and 15.
More specifically, the prior art of record does not specifically suggest the combination of “generating unique signatures for content based on a densest group array, and detecting duplicate audio content by comparing the unique signatures, wherein the generating of the densest group array corresponding to each byte stream streams comprises determining a size of sliding window covering a number of bits consecutively in each byte stream, detecting a sliding window with maximum number of bits having a value of 1 consecutively for each byte stream, respectively, aggregating the sliding window with the maximum number of bits having a value of 1 consecutively for each byte stream, and generating the densest group array corresponding to each byte stream based on the aggregation” and all the other limitations recited in independent claims 1, 11, and 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 11, and 15 are allowed.  The dependent claims 2, 5 to 10, 13, and 14, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169